Investor Day The Lighthouse at Chelsea Piers January 27, 2011 Welcome John Barker Chief Communications Officer This presentation, and certain information that management may discuss in connection with this presentation, may contain statements that are not historical facts, including, importantly, information concerning possible or assumed future results of our operations.Those statements constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”).For all our forward-looking statements, we claim the protection of the safe harbor for forward-looking statements contained in the Reform Act. Many important factors could affect our future results and could cause those results to differ materially from those expressed in or implied by our forward-looking statements.Such factors, all of which are difficult or impossible to predict accurately, and many of which are beyond our control, include but are not limited to those identified under the caption “Forward-Looking Statements” in our press release issued on January 26, 2011 and in the “Special Note Regarding Forward-Looking Statements and Projections” and “Risk Factors” sections of our most recent Form 10-K and subsequent Form 10-Qs. In addition, this presentation and certain information management may discuss in connection with this presentation reference non-GAAP financial measures, such as earnings before interest, taxes, depreciation and amortization, or EBITDA, and adjusted EBITDA.Reconciliations of non-GAAP financial measures to the most directly comparable GAAP financial measure are in the Appendix to this presentation, and are included in our press release issued on January 26, 2011 and posted on the Investor Relations section of our website. 3 Forward-Looking Statements and Non-GAAP Financial Measures Agenda Corporate OverviewRoland Smith Financial OverviewSteve Hare Wendy’s OverviewDavid Karam Wendy’s OperationsSteve Farrar Wendy’s MarketingKen Calwell Wendy’s Breakfast Update David Karam & Steve Farrar Wendy’s Franchisee Health & DevelopmentDavid Karam International OverviewDarrell van Ligten Chairman’s RemarksNelson Peltz Q&A and Closing RemarksRoland Smith 4 Corporate Overview Roland Smith President and Chief Executive Officer Maximize Value For Stockholders 6 —Introducing exciting, new products —Expanding dayparts - especially breakfast —Modernizing our facilities —Pursuing global expansion —Using balance sheet and free cash flow to grow business —Continuing dividends and share repurchases 8 Growth Initiatives 9 11 13 14 More than 6,500 restaurants Key driver of shareholder return Highest-quality food in QSR Growing Wendy’s 15 —Re-engineered our brand positioning —Rebuilt our product development processes —Improved restaurant-level operations —Reduced overhead costs —Significantly improved store-level profitability —Positioned brand for long-term financial success Drive more sales over our fixed cost base 16 Formula for Growing EBITDA… 17 $1.4 million in average unit volumes 320 basis point improvement in restaurant-level margins over the past 2 years 18 Has Generated… Brand Positioning 19 23 $150,000 AUVs $150,000 AUVs Wendy’s New Breakfast —Expect 1,000 company and franchise restaurants serving breakfast by end of 2011 25 8,000 store opportunity 8,000 store opportunity 27 —50 stores in Argentina —50 stores in Argentina —Desarollo y Gestion (D&G) —Desarollo y Gestion (D&G) ‒Companies in retail and food sectors ‒Companies in retail and food sectors ‒Significant experience in Argentina ‒Significant experience in Argentina 28 Newest International Franchise Development Agreement 29 30 31 North America - Store Growth ~6,000 store base new stores Financial Outlook 32 —Transition year ‒Explore sale of Arby’s ‒Reduce corporate G&A to support single brand ‒Invest in Wendy’s growth 33 Financial Outlook - 2011 Average annual EBITDA growth of 10-15%, beginning in 2012 34 Financial Outlook - Longer Term
